DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 7/19/2022 have been entered, wherein claims 11-13 are canceled. Accordingly, claims 1-10 and 14-18 have been examined herein. The previous drawing objections, claim objections and 35 USC 112 rejections have been withdrawn, except for those listed below, due to Applicant’s amendments. This action is Final. 
Claim Objections
2. Claim 14 is objected to because of the following informalities:  
Claim 14, “The method according to claim 12” should read “The method according to claim [[12]] 1” because claim 12 is cancelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, the claim language recites “wherein the actual data is related to a length or a color of the at least one grinding medium”. However, as best understood by the examiner, claim 1 requires the actual data to be collected from the surface of the workpiece. Specifically, it is not precisely clear how data collected from the surface of the workpiece can be related to features of the grinding medium. Additionally, it seems claim 14 is attempting to introduce a new source of data collected from the grinding medium. 
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch.
	Regarding claim 1, Birang teaches a method for operating a grinding device (fig. 17, paragraphs 0083-0086), comprising: 
grinding of a surface of a workpiece with at least one grinding medium (fig. 17, pad 18 and wafer 14), 
recording actual data of the surface of the workpiece after grinding with at least one data collection device (fig. 17, interferometer 32, [0053-0055]), 
comparing the actual data with target data stored in an electronic memory in an electronic data processing device (paragraphs 0083-0086; Birang teaches a ratio of the high frequency signal to the low frequency signal is computed and then computer 150 compares the computed ratio to a threshold or reference value 164 that was previously stored in local memory (paragraph 0086). Birang does not explicitly teach the local memory is an electronic memory. However, it would have been obvious to a person having ordinary skill in the art that the local memory is an electronic memory associated with the computer. Doing so would allow the computer to operate as intended), 
adjusting at least one grinding parameter if a deviation of the actual data from the target data exceeds a predetermined limit (Birang teaches if the computed ratio exceeds the stored threshold value, computer 150 alerts the operator that nonuniformity of the polished layer exceeds an acceptable amount. In response, the operator can adjust the process parameters to bring the process back into spec [0086]), 
collecting the actual data at different points in time (figs. 19a-19c teach collecting the actual data at different points in time), 
using the actual data collected at the different points in time to identify a change in a grinding result (Birang teaches the computer compares the computed ratio to the reference value to alert the operator that nonuniformity of the polished layer exceeds an acceptable amount. Therefore, Birang teaches using the actual data collected at different points in time to identify a change in a grinding result), 
determining a condition of the at least one grinding medium based on the actual data collected at the different points in time (Birang teaches the operator can adjust the process parameters to bring the process back into spec [0086]. Birang also teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that once the computer notifies the operator that the nonuniformity of the polished layer exceeds an acceptable amount, the operator can adjust the process parameters or determine if the pad needs to be replaced [0096]. Doing so would allow the issue to be identified and allow the grinding process to be adapted in order to place the nonuniformity of the polished layer within the acceptable range, which would allow the process to resume.), 
determining an exchange time at which the at least one grinding medium is changed (Birang teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. Once the operator recognizes it is time to replace the pad, the operator is determining an exchange time at which the at least one grinding medium is changed).
Additionally, Birang teaches if the computed ratio exceeds the stored threshold value, computer 150 alerts the operator [0086]. Birang does not explicitly teach how the computer alerts the operator. 
Specifically, Birang does not explicitly teach emitting one or more of an optical signal and an acoustic signal when the exchange time is reached.  
However, Wuensch teaches a sanding tool which alerts the operator via an optical or acoustic signal [0016].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Birang to incorporate the teachings of Wuensch to provide an optical or acoustic signal when the computer alerts the operator. Specifically, when the computer alerts the operator (as taught by Birang), it would have been obvious to alert the operator via an acoustic or an optical signal. Doing so would increase the effectivity of gaining the operators attention, which would allow the operator to appropriately adjust the process and allow the machine to get back online. Specifically, incorporating acoustic or optical signals would help decrease the amount of time the machine is offline.
Regarding claim 2, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 1. Additionally, Birang in view of Wuensch teaches wherein the at least one grinding parameter is 
- a speed of the at least one grinding medium (Birang in view of Wuensch is not required to teach this limitation because the claim language recites “and/or”), 
- a feed speed of a transport device which transports the workpiece through the grinding device (Birang in view of Wuensch is not required to teach this limitation because the claim language recites “and/or”), 
- a grinding pressure and/or a dispersion of the grinding pressure of the at least one grinding medium on the workpiece (Birang in view of Wuensch teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry, or adjust the pressure on the pad (Birang, paragraph 0096). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that once the computer notifies the operator that the nonuniformity of the polished layer exceeds an acceptable amount, the operator can adjust the process parameters or determine if the pad needs to be replaced, wherein adjusting the process parameters includes trying a new batch of slurry or adjusting the pressure on the pad. Doing so would allow the issue to be identified and allow the grinding process to be adapted in order to place the nonuniformity of the polished layer within the acceptable range, which would allow the process to resume.), 
- an entry point at which the workpiece comes into contact with the at least one grinding medium (Birang in view of Wuensch is not required to teach this limitation because the claim language recites “and/or”), 03101246AA4 
- a type of grinding medium (Birang in view of Wuensch is not required to teach this limitation because the claim language recites “and/or”), 
- a connection and/or switching on of grinding units (Birang in view of Wuensch is not required to teach this limitation because the claim language recites “and/or”), and/or 
- a grinding direction of the at least one grinding medium (Birang in view of Wuensch is not required to teach this limitation because the claim language recites “and/or”).  
Regarding claim 3, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 1. Additionally, Birang in view of Wuensch teaches wherein the at least one data collection device has at least one optical system that comprises one or more of at least one camera, and at least one light source, wherein the optical system is configured to collect the actual data on at least one part of the surface of the workpiece (Birang in view of Wuensch teaches the interferometer as the data collection device. Additionally, fig. 4 of Birang teaches an interferometer which includes a detector 48 and a laser and collimator 44 [0052]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the interferometer of fig. 17 includes a detector and a laser and collimator. Doing so would allow the device to function as intended and collect data from the workpiece. Birang in view of Wuensch teaches wherein the at least one data collection device has at least one optical system (the laser and detector are being interpreted as an optical system) that comprises one or more of at least one camera (Birang in view of Wuensch is not required to teach this limitation because the claim recites “one or more”), and at least one light source (the laser is being interpreted as the light source), wherein the optical system is configured to collect the actual data on at least one part of the surface of the workpiece (Birang in view of Wuensch teaches wherein the optical system is configured to collect the actual data on at least one part of the surface of the workpiece)).  
Regarding claim 5, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 3. Additionally, Birang in view of Wuensch teaches wherein the optical system collects the actual data in real-time (Birang in view of Wuensch teaches wherein the optical system collects the actual data in real-time).  
Regarding claim 6, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 3. Additionally, Birang in view of Wuensch teaches further comprising irradiating the surface of the workpiece with electromagnetic radiation from a beam direction when the at least one data collection device collects the actual data of the surface of the workpiece (Birang’s fig. 17, Birang in view of Wuensch teaches the laser irradiates the surface of the workpiece with electromagnetic radiation from a beam direction when the at least one data collection device collects the actual data of the surface of the workpiece).  
Regarding claim 9, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 1. Additionally, Birang in view of Wuensch teaches further comprising the steps of extracting an actual grinding pattern from the actual data, and comparing said actual grinding pattern with a target grinding pattern (Birang in view of Wuensch teaches fig. 19a (of Birang) shows an example of an interferometer signal obtained from the system. Figs. 19b and 19c show the signal with a respective filter, wherein the filtered data is then processed and compared to a threshold (paragraphs 0085-0086 of Birang). Therefore, Birang in view of Wuensch teaches extracting an actual grinding pattern from the actual data and comparing said actual pattern with a target pattern).  
Regarding claim 14, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 1. Additionally, Birang in view of Wuensch teaches wherein the actual data is related to  a length or a color of the at least one grinding medium (Birang in view of Wuensch teaches the actual data is computed into a computed ratio [0086 of Birang]. Birang in view of Wuensch also teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096 of Birang]. The computed ratio indirectly relates to a length of the pad. Once the pad wears down, Birang in view of Wuensch teaches the operator recognizes when it is time to replace the pad.).  
	Regarding claim 15, Birang teaches a grinding device (fig. 17), comprising:  
at least one grinding medium(fig. 17, pad 18), 
at least one data collection device (fig. 17, interferometer 32), and 
at least one electronic data processing device (fig. 17, computer), which are configured to 
grind a surface of a workpiece with the at least one grinding medium (fig. 17, pad 18 and wafer 14), 
record actual data of the surface of the workpiece after grinding with the at least one data collection device (fig. 17, interferometer 32, [0053-0055]), 
compare the actual data with target data stored in an electronic memory in the at least one electronic data processing device (paragraphs 0083-0086; Birang teaches a ratio of the high frequency signal to the low frequency signal is computed and then computer 150 compares the computed ratio to a threshold or reference value 164 that was previously stored in local memory (paragraph 0086). Birang does not explicitly teach the local memory is an electronic memory. However, it would have been obvious to a person having ordinary skill in the art that the local memory is an electronic memory associated with the computer. Doing so would allow the computer to operate as intended), 
adjust at least one grinding parameter if a deviation of the actual data from the target data exceeds a predetermined limit (Birang teaches if the computed ratio exceeds the stored threshold value, computer 150 alerts the operator that nonuniformity of the polished layer exceeds an acceptable amount. In response, the operator can adjust the process parameters to bring the process back into spec [0086]), 
collect the actual data at different points in time with the at least one data collection device (figs. 19a-19c teach collecting the actual data at different points in time), 
use the actual data collected at the different points in time to identify a change in a grinding result (Birang teaches the computer compares the computed ratio to the reference value to alert the operator that nonuniformity of the polished layer exceeds an acceptable amount. Therefore, Birang teaches using the actual data collected at different points in time to identify a change in a grinding result), 
determine a condition of the at least one grinding medium based on the actual data collected at the different points in time (Birang teaches the operator can adjust the process parameters to bring the process back into spec [0086]. Birang also teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that once the computer notifies the operator that the nonuniformity of the polished layer exceeds an acceptable amount, the operator can adjust the process parameters or determine if the pad needs to be replaced [0096]. Doing so would allow the issue to be identified and allow the grinding process to be adapted in order to place the nonuniformity of the polished layer within the acceptable range, which would allow the process to resume.), 03101246AA6 
determine an exchange time at which the at least one grinding medium is to be changed (Birang teaches if the polishing rate is excessive, then the operator may recognize that it is appropriate to try a new batch of slurry or to adjust the pressure on the pad or to even replace the pad [0096]. Once the operator recognizes it is time to replace the pad, the operator is determining an exchange time at which the at least one grinding medium is changed). 
Additionally, Birang teaches if the computed ratio exceeds the stored threshold value, computer 150 alerts the operator [0086]. Birang does not explicitly teach how the computer alerts the operator. 
Specifically, Birang does not explicitly teach emit one or more of an optical signal and an acoustic signal when the exchange time is reached .  
However, Wuensch teaches a sanding tool which alerts the operator via an optical or acoustic signal [0016].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Birang to incorporate the teachings of Wuensch to provide an optical or acoustic signal when the computer alerts the operator. Specifically, when the computer alerts the operator (as taught by Birang), it would have been obvious to alert the operator via an acoustic or an optical signal. Doing so would increase the effectivity of gaining the operators attention, which would allow the operator to appropriately adjust the process and allow the machine to get back online. Specifically, incorporating acoustic or optical signals would help decrease the amount of time the machine is offline.
Regarding claim 17, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 15. Additionally, Birang in view of Wuensch teaches wherein the at least one data collection device comprises a camera and/or at least one sensor (Birang in view of Wuensch teaches the interferometer as the data collection device. Additionally, fig. 4 of Birang teaches an interferometer which includes a detector 48 and a laser and collimator 44 [0052]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the interferometer of fig. 17 includes a detector and a laser and collimator. Doing so would allow the device to function as intended and collect data from the workpiece. The detector is being interpreted as at least one sensor).  
Regarding claim 18, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 15. Additionally, Birang in view of Wuensch teaches further comprising  a lighting device for illuminating the surface of the workpiece while the actual data is being captured (Birang in view of Wuensch teaches the interferometer as the data collection device. Additionally, fig. 4 of Birang teaches an interferometer which includes a detector 48 and a laser and collimator 44 [0052]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the interferometer of fig. 17 includes a detector and a laser and collimator. Doing so would allow the device to function as intended and collect data from the workpiece. The laser is being interpreted as the lighting device for illuminating the surface of the workpiece while the actual data is being captured).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch, as applied to claim 6 above, and further in view of Kimba (US PGPUB 20090153859).
Regarding claim 7, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 6. Birang in view of Wuensch does not explicitly teach wherein the beam direction is not perpendicular to the surface of the work piece.  
However, Kimba teaches a polishing endpoint detection apparatus which directs light at a surface of the workpiece and receives the reflected light from the workpiece (figs. 4 and 5, paragraphs 0079-0080). Additionally, Kimba teaches the apparatus includes a light source 40 and a camera 32. Kimba teaches the beam direction is not perpendicular to the surface of the workpiece (fig. 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Birang in view of Wuensch to incorporate the teachings of Kimba to provide a grinding device and method for operating the grinding device, wherein the grinding device includes an optical system for collecting data from the surface of the workpiece, wherein the beam direction of the optical system is not perpendicular to the surface of the workpiece. Doing so would have been a simple substitution of one known optical device setup (of Kimba) for another known optical device setup (of Birang) to achieve the predictable results of collecting data from a surface of the workpiece. Additionally, doing so would allow the grinding device to function as intended and receive reflected light from the surface of the workpiece. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch, as applied to claim 1 above, and further in view of Ito et al. (US PGPUB 20160059375), hereinafter Ito.
Regarding claim 10, Birang in view of Wuensch teaches the claimed invention as rejected above in claim 1. Birang in view of Wuensch does not explicitly teach exposing the workpiece to at least one grinding medium following adjustment of the at least one grinding parameter.  
However, Birang in view of Wuensch does teach the computer alerts the operator that nonuniformity of the polished layer exceeds an acceptable amount and that the operator can adjust the process parameters to bring the process back into spec (paragraph 0086 of Birang), wherein adjusting the process parameters can include trying a new batch of slurry, adjusting the pressure on the pad, or to even replace the pad (paragraph 0096 of Birang).  
Additionally, Ito teaches a wafer inspection method and grinding and polishing apparatus wherein if the measured value is greater than a predetermined value and repolishing is required, then the workpiece is subjected to repolishing (fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Birang in view of Wuensch to incorporate the teachings of Ito to reprocess the workpiece when the workpiece is out of spec following adjustment of the grinding parameter, wherein adjusting the grinding parameter brings the process back into spec. Specifically, it would have been obvious to a person having ordinary skill in the art to have reprocessed the workpiece once the process is back in spec, wherein reprocessing the workpiece includes exposing the workpiece to at least one grinding medium. Doing so would allow the workpiece to be processed to the correct tolerance. 
Allowable Subject Matter
5. Claims 4, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch, is the closest prior art to the claimed invention but fails to teach or make obvious collecting the actual data on an entirety of the surface of the workpiece as particularly claimed in combination with all other elements of claims 1 and 3. 
Regarding claim 8, Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch, is the closest prior art to the claimed invention but fails to teach or make obvious the structural features of a transport device which transports the workpiece through the grinding device as particularly claimed in combination with all other elements of claims 1, 3 and 6. 
Regarding claim 16, Birang et al. (US PGPUB 20080227367), hereinafter Birang, in view of Wuensch et al. (US PGPUB 20060178087), hereinafter Wuensch, is the closest prior art to the claimed invention but fails to teach or make obvious a plurality of grinding media at least two of which are different from each other as particularly claimed in combination with all other elements of claim 15. 
Response to Arguments
6. Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Applicant argues neither Draese nor Ito teaches the amended language of claim 1 (fourth paragraph on page 8 of the applicant’s remarks). However, this argument is moot because neither Draese nor Ito were relied upon to teach the amended language of claim 1. Rather, Birang in view of Wuensch was relied upon to teach the amended language of claim 1. See the above rejection for more details. 
Applicant argues the amended language of claim 1 is not obvious over Birang or Birang in view of Wuensch (page 8 of the applicant’s remarks). Applicant argues with regard to Birang, the replacement of a polishing pad is not performed using an electronically assisted determination of the time for replacement based on actual data collected at different points in time.  Additionally, Applicant argues Birang’s exchange is conducted dependent on the operator’s experience. The examiner respectfully disagrees. The language “using an electronically assisted determination of the time for replacement” does not appear in the claim language. However, for the sake of argument, the computer notifying the operator that the values are out of spec would read on “electronically assisted”. Additionally, because the computer alerts the operator that nonuniformity of the polished layer exceeds an acceptable amount (Birang, paragraph 0086), the operators actions of replacing the polishing pad are at least partially based on the actual data collected at different points in time collected by the grinding machine. See above rejection for more details. 
Applicant argues Wuensch fails to teach determining a condition of the at least one grinding medium based on the actual data collected at the different points in time and determining an exchange time at which the at least one grinding medium is changed. However, Wuensch was not relied upon to teach this language. Rather, Birang was relied upon to teach this language. See above rejection for more details. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                           
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723